TIEBEATRMXRNEY               GENERAL

GERALDC.MANN              AURT~N   m.X%x~s




HonorableDon D. Parker
CountyAuditor
EastlandCounty
Eastlaud,Texas

Dear Sir:                           OpinionNo. O-1073
                                    Be: Transferof scholastics niih-
                                        in the county--Countysuporin-
                                        tendenthas no disoretionif
                                        proper applicationfiled.

        Viesrein receiptof your letter of June 27, 1939, in which you 'sub-
mit the folloflngquestionto this departmeatfor an opinion:

"If parentswish to tmusfer their childrenfrom one districtto another
districttithe same county,aud make the properwrittea applicationto
the Comfy Sohool Superintendent,is it optionalor mandatorywith the
County School~Superintendent
                           to either appliove
                                            or disapprovesuoha traus-
Per?"

        Prior to the 1925 revisicm,Artiole 2760, RevisedCivil Statutes,
1911, provided:

“Art. 2750. APPLICATIONOF PARENT OR GUARDIAN.,Any child lawfullyen-
rolled in aqy district,oi.iudependent ds$.t+&t,_ be transferredto
the enrollmentsof any other~district,          3
                                     or independeu  dietriot,intie same
countyuponthe writtenapplicationof the parent or guardianor person
having the lawful aontrolof suoh child,filed with the county superin-
tendeut;but no child shall be transferredmore than once$ providedthe
party making applioationfor transfer'shall state in said applioation
that it is the bona fide intentionof applioautto send ohild to the
sahool to which transferis asked. Dpon the transferof any child,its
portionof the schoolfunds shall follow and be paid over tothe district,
or independentdistrict,to which such ohild is transferred;providedno
transfershall be made after August first, after the enrollmentwas made."

        Dated April 2'7,1920, letterbook, vol. 235, page 932,,thisdepart;
ment renderedau opinionto Miss Aunie Webb Rlauton,State Superintendent
of Publlo Instruction,construingthe 1911 statuteinwhioh it was held
that the weld "may"was used in a mandatorysense and shouldbe oonetrued
the ssme as "shall." The State Superintendent being dissatisfiedwiththe
foregoingopinionrequestedthatthis departmentreoonsider~its    former
cmstruotion ad in responsethereto,the AttorneyGeneral*sOffice issued
its conferenoeopinionNo. 2444,Vol. 57, page 303, dated July 29, 1922,
Hon. Don D. Parker, page 2 (O-1073)



mitten by AssistantAttorney  General, BruceWe Bryant,intichthe auth-
oritieswere thoroughlyreviewed3and it was heldthat the word "may" as
used in the 1911 statutesshouldbe construedas "shall"and mandatory.
Therefore,upon applicationfor transferbeing properly.filedwithte  OOU~QV
superintendent,he had no discretionin the matter and the transfershould
be granted.

       Article 2760 was carried intothe 1926 revisionas Article 2696, and
the first sentenceuas changedto read:

"AZ@?child lawfullyenrolledin any distrlot,or independentdistrict,ma
atthe disoretioaof the county superintendent                       -3 l-
                                            be transferredto the enro
ment of any other district . . ."

        l@ Acts 1935, 44th Legislature,page 488, oh. 201, Article 2696,
R.C.S. 1925, nas amendedto read as follous:

"Any child lawfullyenrolledin aq districtor iadepeadentdistrict,may
by crder of the coon* superintendent, be transferredto the enrollmentof
q   other disttiotor independentdistrictin the same countyupon a writ.
ten applioatioaof the parent or guardianor persoa.having  la&u1 control
of suoh child,filed with the oounty superintendent; povided that any dis-
triot or indepeadentdistriotbeing dissatisfied  with enyfransfer madeby
the countysuperintendent may appeal frcrmsuch action to the countyboard
of -tees    of said countyuho shall have the right to annul and cancel
the Wansfer allowedby 4he oounty superiatendsnt.

"The applioaatshall state in said applicationthat it is his bona fide in-
tentionto send said child to the schoolto which the transferis asked.

"Uponthe oertifioatioa  of the transferof ruqrchild,from one districtto
anotherdistrict,by the county superintendent  of the oounq inwhich the
child residesat the time of the transfer,the State Departmentof Rduoati-
on shall authorizethe Stats Treasurerto pay over directlythe per capita
apportionmen%, in independentdistriotsof five hundred (500) or more
scholastic:  population',
                        to the districttoahioh such childis transferred;and
in all other diatriots,.;.to county superintendents,to be paid iy him to the
respectivedistriotstowhich such childrenare transferred3provided,ao
transfershallbe made after August 1st."

        In a letter opiniondated &y 18, 1938, writtenby AssfstaatAttorn-
ey CaneralU. J. Kemp, letter book 381, page 572, the oonferenceopinionby
Mr. Bryantwas followed,it belag pointedout that the "wordingof the
presentstatutehas not changedmateriallyfrom that of-thestatuteunder
consideration ia the opinionof Mr. Rryant,"and the statutelairs   held to be
mandatory.  A similar opinionwas nritten by Dr. Xemp dated August   6, 1938,
letterbook 30~2*page 603. A oontraryopinion,ho'scver,   WM renderedoa
&W-oh 20, 1936, to Mr; Oliwr E. Pape, by the Ron. Joe J. &sup, letter
book 371, nage 292, holdingthat it uas disoreticnary withthe aoun~ super-
intendentas to "hethor atransfer shouldbe made.
 Hon. Don D. Parker,page 3 (O-1073)



         We are infonaed-thatthe Departmentof Educationhas followedthe
 opinionby Mr. Kemp, and has placeda similaroonstruction upon Article
 2696, the constructionand applicationbeing that the transfershould be
 made upon proper applicatioabeing filedwithitithe requiredtime, subject
 to being set aside by the County Board of Trustees,if within their judg-
 ment, the transfer shouldnot have been made.

        Taking into considerationthe 1935 Pmendnent of Artiole 2696, prior
 opinionsby this Department,and their appllcatioa.bytheDepartneutof Ed-
 uoation,we are of the opinionthat such departmemtalconstructionshouldbe
 follonedr

        The opiniondated March 30, 1936, addressedto Mr. Alvin E. Pape
 appearingin letter book 371, page 292, is hereby overruled.

         It is our opinionthat if parentswish to transfertheir children
 from one districtto anotherdistrictin the same countyand make the
 properwritten applicationto the countyschool superintendent, it is
 mandatorythat the countysuperintendent make such transfers,subjectto
 be aetssideupon appealto the countyboard of schooltrusteesof said
 county,as providedin Article 2696,Revised Civil Statutes,1925.

                                      Yoursvery truly


                                   ATTOREEYGEW     OF lEXAS

                                   By /s/Ceoil C. Csmaok


                                          Cecil C. Camiaok
,,CCC:pbp:cgar                                   Assistant

 APPROVEDJDLY 12, 1939
 /s/W. F. Moore
 FIRSTASSIST&ET                            APPROVED
 ATTOFLNEY
         GENERAL                         OpinionComnittee
                                            ByREF
                                            Chairman